       Entered on Docket October 4, 2019

                                                       Below is the Order of the Court.

1

2
                                                         ___________________
                                                         Christopher M. Alston
3
                                                         U.S. Bankruptcy Judge
                                                         (Dated as of Entered on Docket date above)
4

5

6
 _______________________________________________________________
7

8                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF WASHINGTON
9

10    In Re:

11    RICKIE BEAVERS, SR. & MELODY                       Bankruptcy No. 12-13824-CMA
      REGINA BEAVERS,
12

13
      Debtors.

14
      _____________________________________
15                                                       Adversary No. 19-01109-CMA
16    RICKIE BEAVERS, SR. & MELODY
      REGINA BEAVERS,
17
                                                         ORDER OF DEFAULT

18    Plaintiffs,

19             v.

20    RBS CITIZENS, NA

21    Defendant.
22

23
      THIS MATTER, having come regularly before the Court upon the Motion of the Plaintiff
24
      and it appearing to the Court from the records on file herein that the Defendant was duly
25
      and regularly served with Summons and Complaint, and that said Defendant has failed to
      ORDER OF DEFAULT - 1                                            ADVANTAGE LEGAL GROUP
                                                                        12207 NE 8TH STREET
                                                                        BELLEVUE WA 98005
                                                                          Tel: 425-452-9797
                                                                       Facsimile: 425-440-7681
     Case 19-01109-CMA        Doc 7     Filed 10/04/19     Ent. 10/04/19 10:12:14           Pg. 1 of 2
                                                        Below is the Order of the Court.

1     appear or answer the Complaint herein, and that the time allowed by law for answering
2     has expired, and the Court being fully advised in the premises and it further finds that this
3
      is a core proceeding and
                           . it appears that the Plaintiff’s is entitled to a judgment herein,
4
      NOW THEREFORE,
5
      IT IS ORDERED
6
      That the Defendant be placed in default.
7

8
                                        / / / END OF ORDER / / /
9
      Presented By:
10

11    /s/ Jonathan Smith
      Attorney for Debtors/Plaintiffs
12    Advantage Legal Group
      12207 NE 8th Avenue
13    Bellevue, WA 98005
      425-452-9797
14

15

16

17

18

19

20

21

22

23

24

25


      ORDER OF DEFAULT - 2                                           ADVANTAGE LEGAL GROUP
                                                                       12207 NE 8TH STREET
                                                                       BELLEVUE WA 98005
                                                                         Tel: 425-452-9797
                                                                      Facsimile: 425-440-7681
     Case 19-01109-CMA         Doc 7     Filed 10/04/19     Ent. 10/04/19 10:12:14       Pg. 2 of 2
